At the time of the submission of this case, appellant's able attorneys filed a lengthy printed brief presenting only the questions discussed in the original opinion. In their brief they made no suggestion that the witness Espnosa had not been sufficiently corroborated; hence in our former consideration of the case and the opinion rendered our attention was not directed to that question. Neither does appellant in any ground of his motion for rehearing make that point or even suggest it. However, merely in oral argument submitting the rehearing motion he did suggest that the evidence was not sufficient to show that said accomplice witness was corroborated. We have, therefore, again carefully read and considered the testimony on this point and in our opinion the evidence was sufficient to show that the accomplice was corroborated as required by law. We see no necessity of reciting the testimony covering this point.
All the other questions were fully considered and properly determined against appellant as shown by the original opinion. No further discussions on any of those points is necessary.
The motion is overruled.
Overruled.